Citation Nr: 0714196	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-23 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
prostate disorder.  

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.  

3. Entitlement to service connection for post-traumatic 
stress disorder.  

REPRESENTATION

Veteran represented by:  Military Order of the Purple Heart 
of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1960 to August 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing, the veteran submitted additional 
evidence in the form of a various private and VA medical 
records.  This evidence was accompanied by his statement, 
waiving the right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 19.37.


FINDINGS OF FACT

1. In a decision dated in June 1983, the Board denied the 
claim of service connection for a prostate disorder; the 
additional evidence received since the Board decision in June 
1983 is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact and raise a 
reasonable possibility of substantiating the claim.  

2. In a decision dated in July 1987, the Board denied the 
claim of service connection for a skin disorder; the 
additional evidence received since the Board decision in July 
1987 is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact and raise a 
reasonable possibility of substantiating the claim.  

3.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of post-traumatic stress 
disorder (PTSD).


CONCLUSIONS OF LAW

1. New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a prostate 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

2. New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a skin 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in May 2002, February 2003, and April 2006.  
As for the new and material evidence claims, the veteran was 
notified in May 2002 of the evidence needed to reopen the 
claims of service connection, namely, evidence that was not 
previously considered and that showed that the claimed 
conditions were related to service.  The notice included the 
type of evidence needed to establish the underlying claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  As for the 
PTSD claim, the veteran was advised in February 2003 of what 
was required to prevail on his claim of service connection; 
what specifically VA had done and would do to assist in the 
claim; and what information and evidence the veteran was 
expected to furnish.  The notice included a questionnaire 
that elicited information required to corroborate alleged 
stressors, particularly in claims involving personal assault 
in accordance with 38 C.F.R. § 3.304(f)(3).  

The notice letters also informed the veteran that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was asked to submit evidence, 
which would include evidence in his possession, that 
pertained to his claims.  In April 2006, he was notified of 
the degree of disability assignable and of the provision for 
the effective date of the disability. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim). 

To the extent that RO provided VCAA notice on the degree of 
disability assignable and the provision for an effective date 
after the initial adjudication of the claims, as the claims 
are denied, no disability rating or effective date will be 
assigned so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the out-of-time 
VCAA notice required under Dingess, 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded the 
opportunity to testify at a personal hearing before a local 
hearing officer at the RO in February 2005 and before the 
undersigned Veterans Law Judge in May 2006.  The RO has 
obtained the veteran's service medical records, as well as 
available VA records.  The RO attempted to obtain private 
medical records, such as those from Charity Hospital and 
Ochsner Medical Institute, which were identified by the 
veteran, but these providers indicated that no records of the 
veteran were available.  

The Board notes that VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's PTSD claim, and that further 
development in this respect is not required for the reasons 
that follow.  38 U.S.C.A.§ 5103A (d).  There is no record of 
PTSD or complaints relative to PTSD during service.  There is 
also no current diagnosis of PTSD or competent evidence of 
persistent or recurrent symptoms relative to PTSD following 
service.  Under these circumstances a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4). 

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  As the veteran has 
not identified any additionally available evidence for 
consideration, and as no additional evidence remains to be 
obtained, no further assistance to the veteran is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Prostate and Skin Disorders

Procedural History and Evidence Previously Considered

Prostate Disorder

In a decision dated in June 1983, the Board denied service 
connection for a prostate disorder, claimed as prostatitis, 
on the grounds that a prostate condition was not due to or 
aggravated by his military service.  The Board found that 
there was no service medical evidence of a prostate 
condition.  The Board decision in June 1983 became final by 
operation of law, except the claim may be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
June 1983 is summarized as follows.  Service medical records, 
to include enlistment and discharge physical examinations, do 
not show any complaint, finding, or diagnosis of a prostate 
disorder.  The veteran was discharged from service in August 
1961.  On VA examination in February 1969, there was no 
complaint or finding of a prostate disorder.  VA records, 
dated in January 1973, show that the veteran had had episodes 
of prostatitis, which were not specifically related back to 
his period of service.  VA records, dated in May and November 
1980, indicate that the veteran's prostate was normal on 
examination.  The veteran testified in May 1981 to the effect 
that he was hospitalized during service in relation to his 
prostate gland, which initially was believed to be a hernia 
due to its large size.  

Skin Disorder

In a decision dated in July 1987, the Board denied service 
connection for a skin disorder on the grounds that the 
evidence submitted presented no new information that would 
change the basic facts relied upon in prior Board actions in 
April 1985 and January 1986, which denied service connection 
for a skin disability.  The Board found in July 1987 that the 
evidence received since the prior denial actions essentially 
consisted of medical evidence relevant to treatment of skin 
disorders many years following service and did not show that 
a skin disorder had its origin during service.  The Board 
decision in July 1987 became final by operation of law, 
except the claim may be reopened if new and material evidence 
is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.  

The evidence of record at the time of the rating decision in 
July 1987 is summarized as follows.  Service medical evidence 
shows that the veteran was treated for tinea versicolor in 
October 1960, mild tinea pedis in January 1961, and 
pityriasis rosea in July 1961.  Upon his discharge physical 
examination in August 1961, a skin evaluation was normal.  
The veteran was discharged from service in August 1961, and 
there was no further medical evidence of a skin disorder 
until many years later.  At the time of a VA examination in 
February 1969, the veteran's skin was evaluated as normal.  
On a VA dermatological consultation in July 1971, as reported 
on a hospital summary at that time, seborrheic dermatitis, 
tinea versicolor, tinea pedis, and onychomycosis were noted.  
None of the findings were specifically related back to the 
veteran's period of service.  Subsequent VA records indicate 
treatment for various skin disorders, such as tinea pedis, 
tinea unguium, tinea manus, and onychomycosis.  Again none of 
these findings was specifically related back to the 


veteran's period of service.  The veteran testified in May 
1981 and March 1987 to the effect that he was initially 
treated for his skin disorder during boot camp, which 
continued throughout service and since service.  

Current Claims to Reopen

As the Board decisions in June 1983 and July 1987, in regard 
to a prostate disorder and a skin disorder, respectively, are 
final based on the evidence then of record, new and material 
evidence is required to reopen the claims.  38 U.S.C.A. § 
5108.

In March 2002, the veteran submitted a statement indicating 
his desire to reopen his claims.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Prostate Disorder

The additional, nonduplicative evidence presented since the 
Board decision in June 1983 includes medical records and 
statements and testimony of the veteran.  



The medical evidence, of which the vast majority is derived 
from the VA, shows that the veteran was treated 
intermittently for prostatitis.  Additional VA records in 
1972 show that the veteran was seen with symptoms of 
recurrent prostatitis, and the diagnosis in December 1972 was 
mild prostatitis.  He was seen again with mild prostatitis in 
July 1976.  In a statement received in January 1988, a VA 
physician indicated that the veteran's medical problems 
included recurrent prostatitis and a prostate evaluation 
revealed mild hypertrophy.  In June 1988 and in September 
1995, the prostate was normal.  On VA examination in May 
2000, the prostate was slightly enlarged.  In April 2004, the 
veteran was diagnosed with benign prostatic hypertrophy, and 
he underwent a transurethral resection of the prostate.  The 
foregoing evidence, while "new" in the sense that it was 
not in existence at the time of the previous Board decision, 
nevertheless appears to be redundant of evidence previously 
considered.  

The statements and testimony of the veteran are to the effect 
that he has had problems with the prostate ever since 
service.  Such evidence appears to be redundant of evidence 
previously considered.  

The additional evidence is not material because it does not 
relate to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that a current 
prostate disorder was due to or aggravated by disease or 
injury in service.  There is no evidence of a prostate 
problem during service or for many years thereafter, and 
there is no medical evidence relating the veteran's current 
prostate disorder to his period of service.  In short, the 
evidence added to the file since the previous Board denial in 
June 1983 is not new and material. 

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The veteran, although 
competent to report on symptoms, is nevertheless a lay person 
without medical training and is not competent to relate those 
symptoms to a particular diagnosis or specific etiology; 
consequently his statements do not constitute medical 
evidence to reopen the claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  And a lay statement, alone, cannot 
serve as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).

For the above reasons, the additional evidence is not new and 
material.  Therefore, the prostate claim is not reopened.  

Skin Disorder

The additional, nonduplicative evidence presented since the 
Board decision in July 1987 includes medical records and 
statements and testimony of the veteran.  

The medical evidence, which is mostly derived from VA, shows 
that the veteran received frequent treatment for various skin 
problems.  Additional VA records dated in July 1970 show that 
the veteran was seen for an itchy rash on his face and trunk 
and a long history of athlete's foot.  The impressions were 
seborrheic dermatitis on the face, tinea versicolor on the 
trunk, and tinea pedis.  In June 1976, the veteran was 
evaluated for a rash on his body and feet.  The examiner 
indicated that the veteran had a "pruritic dermatosis of the 
body," which appeared to be a "drug" eruption, and that he 
also had tinea pedis.  In November 1979, outpatient records 
show that he was prescribed a cream for his feet and legs.  
From 1981 to 1986, VA outpatient records show that the 
veteran was frequently followed for various skin conditions 
to include tinea versicolor, tinea pedis, tinea manus, tinea 
unguium, and chronic onychomycosis.  In November 1989, it was 
noted that the veteran had a history of psoriasis.  In 2004 
the veteran was taking a daily medication for fungal 
infection.  The foregoing evidence, while "new" in the 
sense that it was not in existence at the time of the 
previous Board decision, nevertheless appears to be redundant 
of evidence previously considered.  

The statements and testimony of the veteran are to the effect 
that his skin condition has been continuous ever since 
service.  He reiterated that he was treated for a various 
skin problems, to include a foot fungus, during service and 
that his skin problems have come and gone ever since then.  
Such evidence appears to be redundant of evidence previously 
considered.  



The additional evidence is not material because it does not 
relate to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that a skin 
disorder was due to or aggravated by disease or injury in 
service.  There is no medical evidence showing that the 
veteran's current skin disorder is etiologically related to 
the various skin conditions noted during service, or to any 
other incident of the veteran's period of service.  In short, 
the evidence added to the file since the previous Board 
denial in July 1987 is not new and material.  

Where, as here, the determinative issue involves questions of 
medical diagnosis and causation, competent medical evidence 
is required to substantiate the claim.  The veteran, although 
competent to report on symptoms, is nevertheless a lay person 
without medical training and is not competent to relate those 
symptoms to a particular diagnosis or specific etiology; 
consequently his statements do not constitute medical 
evidence to reopen the claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  And a lay statement, alone, cannot 
serve as a predicate to reopen a previously disallowed claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).             

For the above reasons, the additional evidence is not new and 
material.  Therefore, the skin claim is not reopened. 

II. PTSD

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If claim for post-traumatic stress disorder is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f). 

Analysis 

Service medical records show that the veteran was seen for 
psychiatric consultations in November 1960, February 1961, 
and May 1961.  The impressions were those of a situational 
maladjustment.  In 1961, after a period of observation, he 
was reviewed by a panel of psychiatrists who found that the 
veteran had a personality disorder.  It was noted then that 
he had a history of lifelong emotionality punctuated by 
exacerbations of near panic.  In May 1961, the Medical 
Board's diagnosis was that of emotional instability reaction.  
The Medical Board's report indicates that during service the 
veteran began to have repeated episodes of mild depression, 
insomnia, and anorexia.  The veteran was declared unsuitable 
for service, and based on the recommendation of the Board, he 
was discharged from service in August 1961.  Thus, the 
service records do not show any complaint, finding, or 
history of PTSD.  

After service, VA records show that on examination in 
February 1969, the diagnosis was personality disorder.  In 
June 1970, the diagnosis was chronic anxiety.  VA hospital 
summaries show that in July 1971 the diagnoses were anxiety 
reaction with depressive features, in January 1973 the 
diagnoses were depressive reaction and passive aggressive 
personality disorder, and in December 1979 the diagnoses were 
passive/dependent aggressive personality disorder with 
multiple anxiety and somatic symptoms.  

VA records also show that in August 1981 the diagnosis was 
anxiety neurosis.  In May 1982, the diagnosis was generalized 
anxiety disorder.  From 1985 to 1992, the primary diagnosis 
was dysthymic disorder.  From 1998 to 2004, the veteran was 
followed for depression and anxiety.  In March 2005, the 
veteran tested positive on a 4 question PTSD questionnaire, 
but no stressor was identified and it was noted that the 
veteran was already enrolled in a mental health program. 

Private medical records show that in December 2005 the 
veteran's health problems included depressive disorder. 

In the absence of medical evidence of a current diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a), there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

As for the veteran's statements, where, as here, the 
determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis and 
consequently his statements to the extent that he claims to 
have PTSD does not constitute favorable medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).





As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable medical 
evidence of a current diagnosis of PTSD, the preponderance of 
the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for a prostate disorder is not 
reopened, and the appeal is denied.    

As new and material evidence has not been presented, the 
claim of service connection for a skin disorder is not 
reopened, and the appeal is denied.  

Service connection for post-traumatic stress disorder is 
denied.  



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


